Case 1:21-cv-02933-JPC Document 1-4 Filed 04/06/21 Page1of1

tepeal and denial HDC

From: "Hdecompliance” <hdccompliance@nychda.com>

To: “cyk1000@yahoo.com™ <cyki000@yahoo.com>, "Hdccompliance” <hdccompliance@nychdc.com>
Sent: Thu, Nov 2, 2017 at.10:40.AM

Subject: RE: Katz Appeal

Good Morming Mr. Katz,

 

This is in response to your recent appeal filed with the New York City Housing Development
Corporation (HDC) regarding your rejection to Essex Site 5, a privately owned development.

Please be advised that tenant selection is the responsibility of the building owners and
managing agents. As the supervising agency, HDC will only review complaints by rejected
applicants to determine if there are any grounds to question or intervene In an owner's decision.

Having reviewed the facts of your case, HDC has found no such grounds.

Occupancy guidelines are published in our Marketing Handbook and must be applied
universally by Management to all applicants. Occupancy criteria were established to be
consistent with federal, state, and local laws. Essex Site 5 was marketed with a three-bedroom
household maximum of six people. Since the project marketed under these occupancy
restrictions, they must process all applicants under these same standards and cannot make an
exception outside of the advertised terms. Over 90,000 applications were received for Essex
Site 5 and all of the applicants to this and similar HDC-financed developments are subject to the
same occupancy standards.

HDC Is continuing to work with the City of New York to finance new buildings for New Yorkers
with various low and middle-income levels. Despite your disappointment, we encourage you to
check the Housing Connect website for any new opportunities for which you may be eligible.
Please review advertisements carefully, as a plus.one (+1) may be applied to occupancy .
guidelines in the Project's Marketing Pian, as long as this +1 standard is determined prior to
marketing and made available for all applicants; there may be projects in the future for which
your household of 7 could qualify for a 3-bedroom household.

Thank you for your continued interest in our programs, and we wish you the best success in
your apartment search.

Sincerely,
HDC Compliance

From: Chalm Katz [maiito:cyk 1000@yahoo.com]
Sent: Wednesday, October 18, 2017 5:56 PM

To: Hdccompliance
Subject: Katz Appeal

To whom it may concern, | won a lottery in the essex crossing developement site 5
lottery. | received two denial emails one said that there were no more apartments to
accommodate my family size, which implies that there were apartments to
accommodate my family. In the second email it said that there are no units to
accommodate my family size. After reaching out to our families attomey, he advised
me to write 4 points in the appeal. | submitted the appeal and after a few months got
back a-response that did not address any of the points that:| mentioned. Attached is the
two denial letters, my appeal, and the denial to the appeal. Please feel free to contact
me at. Thank you for your attention in this matter. Chaim Katz
